Citation Nr: 1507271	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for status post patent foramen ovale closure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1985 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal is being processed using the Virtual VA and VBMS paperless, electronic processing systems.  Accordingly, any future considerations of this appellant's case should take into consideration the evidence in the electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2011 rating decision, the RO denied the claim for entitlement to service connection for status post patent foramen ovale closure with the following explanation: "[The Veteran's] condition is a congenital heart defect due to prenatal influences, involving an opening between the two atria of the heart, with no evidence of closure residuals, and is unrelated to military service and not subject to service connection."

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  There is no entrance examination for the Veteran's active duty beginning in January 1985.  However, there is a September 1983 examination report for entry into the Army reserve.  There was no heart disorder noted on the Veteran's September 1983 examination; therefore, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  A remand is necessary for an opinion as to whether it is clear and unmistakable that the Veteran's heart disorder pre-existed service and whether it is clear and unmistakable that any such disorder was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).
Lastly, the most recent VA treatment records associated with the case file are dated August 2012.  As it appears that the Veteran may be treated on a regular basis at a VA facility, the Board finds it necessary to obtain updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims folder all pertinent VA medical records dating from August 2012.

2.  Then, schedule the Veteran for an appropriate VA examination.  The examiner should be provided with the Veteran's electronic claims file.  All appropriate testing should be conducted.  The examiner should provide a medical opinion that addresses the following:

a)  Whether there is clear and unmistakable evidence that the Veteran had a preexisting heart condition;

b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing heart condition or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the April 2009 service treatment note which indicated that it is possible the [Veteran's patent foramen ovale] causally was related to his stroke, but unclear."  Note that service connection is in effect for stroke residuals.

c)  If the disorder did not clearly and unmistakably preexist entry into service, is it at least as likely as not (50 percent or greater probability) that such diagnosed disorder is the result of disease or injury incurred during or as a result of service.

The examiner must provide a complete rationale for any opinion provided. 

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

